Citation Nr: 0503431	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February and May 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC.  These rating decisions denied the 
veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent for pseudofolliculitis barbae.  

This case was previously before the Board in April 2004, at 
which time the Board remanded the case to the RO for further 
development and consideration.  The case since has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's pseudofolliculitis barbae causes occasional 
perifollicular papules, without itching, constant exudation, 
extensive lesions, or marked disfigurement.

3. The veteran's pseudofolliculitis barbae does not affect 
more than 20 percent of his body or require constant systemic 
therapy of corticosteroids and immunosuppressants.




CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
10 percent for pseudofolliculitis barbae.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 
(2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February and May 
2002 rating decisions appealed, the April 2003 statement of 
the case, and the November 2004 supplemental statement of the 
case, as well as the April 2004 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the April 
2004 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained and the veteran was provided with 
two VA examinations.  In addition, the veteran was provided 
several other opportunities to submit additional evidence in 
support of his claim - including following the RO's April 
2004 VCAA letter.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in an April 2004 letter.  This letter 
was sent after the initial adjudication of his claim in 
February 2002.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the April 2004 VCAA notice was provided 
prior to the issuance of the November 2004 supplemental 
statement of the case, as well as before veteran's appeal was 
certified to the Board for adjudication, he already has been 
fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Indeed, he even had an additional 90 days once his 
appeal arrived at the Board to identify and/or submit 
additional supporting evidence, and even beyond that with 
justification for not meeting this deadline.  38 C.F.R. 
§ 20.1304 (2004).  Consequently, satisfactory measures 
already have been taken to overcome the problems with the 
VCAA timing requirements as outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of April 2004, the veteran 
was requested to respond within 60 days, but the April 2004 
letter informed him that he had up to one year to submit 
evidence.  But it has not yet been more than one year since 
the April 2004 letter.  Nonetheless, on December 16, 2003, 
the President signed H.R. 2297, the Veterans Benefits Act of 
2003 (the Act).  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the 
Act contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA, and the new law does not require VA to send a new 
notice to claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
pseudofolliculitis barbae in an October 1971 rating decision.  
At that time, the RO assigned a 10 percent disability 
evaluation by analogy to 38 C.F.R. § 4.118, DC 7806.  
See 38 C.F.R. § 4.20 (2004) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).

In September 1972, the veteran failed to report for a VA 
rating examination, and his entitlement to receipt of 
benefits was terminated in an October 1972 rating decision, 
effective November 1, 1972.  

The veteran filed a claim in February 1994 to reinstate his 
entitlement and, in August 1994, the RO issued a rating 
decision assigning a 10 percent disability evaluation.  In 
December 2000, the veteran filed a claim for a higher rating 
on the basis that his disorder had worsened.  A February 2002 
rating decision, issued without the benefit of a VA 
examination, confirmed and continued his rating.  
He requested a VA examination, and following an examination, 
a May 2002 rating decision again confirmed and continued his 
10 percent disability evaluation.  He filed a timely appeal 
to the Board. 

VA treatment notes, dated in 2000 and 2001, indicate the 
veteran was prescribed a topical solution for application to 
his beard area twice daily.  A December 2000 history and 
physical indicates that his skin had normal color and 
texture.  He did not complain about, nor report a history of, 
pseudofolliculitis barbae.

In June 2001, the veteran requested a consultation from a VA 
dermatologist due to a long history of intermittent 
folliculitis of the beard area.  He complained of tender 
pustules, preventing him from sleeping on his face.  He also 
complained that he had to keep his beard long to prevent 
pustules.

A January 2002 VA medical record indicates the veteran 
complained of facial scarring due to pseudofolliculitis 
barbae.  He also complained that pustules from his 
pseudofolliculitis barbae recur whenever he trimmed the hair 
at the base of his neck, but that it was alleviated by use of 
medication.  Examination showed mild diffuse scarring over 
the beard area of his face, without evidence of pustules.  
The examining provider noted that the best treatment for the 
veteran's pseudofolliculitis barbae was to discontinue 
shaving, in order to prevent re-irritation, and that there 
was no treatment to correct existing scarring.

The veteran was first afforded a VA compensation examination 
in April 2002.  According to the report, he complained that, 
whenever he shaved, he developed "big blisters" on his 
face, with pus, requiring him to miss 2 or 3 weeks of work.  
He also complained that his inability to shave caused him to 
be ostracized in his religious observance.  Examination 
showed that he was wearing a beard.  There were several 
perifollicular papules on his cheeks.  The diagnosis was 
pseudofolliculitis barbae, partly controlled by wearing a 
beard.

The veteran was most recently afforded a VA compensation 
examination in April 2004.  At that time, he complained that 
he had facial pain due to his pseudofolliculitis barbae, 
which made it difficult to sleep at night, and that he could 
only shave every 6 to 7 months because he developed "bumps" 
on his skin when he shaved, which healed with scars.  He 
reported that his pseudofolliculitis barbae was treated with 
a topical solution and that he wanted a face without 
scarring.  Upon examination, he had a short, trimmed beard.  
On the left side of the anterior neck, in the beard area, 
there were 3 perifollicular papules.  On the right cheek, 
there was a 3-millimeter long by 2-millimeter wide 
hypertrophic scar.  There were no other obvious scars on the 
rest of his face.  There were also no deep lesions of 
pseudofolliculitis barbae, crusting, or pus.  The diagnosis 
was pseudofolliculitis barbae, controlled by not shaving, 
with minimal involvement upon examination.

The Board notes that, after the veteran initiated this 
appeal, the regulations pertaining to the evaluation of skin 
disorders were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  But see, 
too, Kuzma v. Secretary of Veterans Affairs, 341 F.3d 1327 
(Fed. Cir. 2003) (Section 3(a) of the VCAA (codified at 
38 U.S.C.A. § 5103(a)) does not apply retroactively and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holiday v. Principi, 14 Vet. App. 280 (2001) are overruled to 
the extent they conflict with Supreme Court and Federal 
Circuit Court binding authority).  VA's General Counsel also 
addressed this issue in VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 
(2004).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  However, for any date prior to August 30, 2002, 
the Board cannot apply the revised regulations.  



Under the former version of Diagnostic Code 7806, a 10 
percent disability evaluation was warranted for eczema with 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  A 30 percent disability 
evaluation was assigned under this Code for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Id.

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  A 10 percent 
disability evaluation is assigned if there is dermatitis or 
eczema of at least 5 percent of the entire body, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of the exposed affected areas, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past year.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).  For the next higher 30 
percent disability evaluation, there must be dermatitis or 
eczema over 20 to 40 percent of the body or 20 to 40 percent 
of the affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  Id.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's pseudofolliculitis barbae most 
closely approximates the criteria for the currently assigned 
10 percent rating, under both the former and current versions 
of the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001 & 2004).

The objective clinical evidence of record does not show the 
veteran has experienced exudation, constant itching, 
extensive lesions, or marked disfigurement.  While the Board 
acknowledges that he suggested his scars were disfiguring, 
there is no evidence that his pseudofolliculitis caused any 
significant scarring or disfigurement.  In addition, there is 
no evidence that his pseudofolliculitis barbae has caused 
crusting or ulceration of the skin on his face - 
particularly in the area of his beard.  


Further, even he admits that his topical medication relieves 
his symptoms, and this is otherwise substantiated by the 
objective clinical evidence of record showing the condition 
is well controlled by his medication.  Moreover, the 
currently assigned 10 percent disability evaluation 
contemplates involvement of an exposed surface such as his 
face.  As such, his symptoms are no more than 10-percent 
disabling under the former rating criteria.

The same is true of the revised rating criteria, which took 
effect in August 2002.  The objective clinical evidence of 
record does not show the veteran has pseudofolliculitis 
barbae over 20 percent of his body or that he requires 
systemic therapy involving corticosteroids.  And, as 
mentioned, while the Board acknowledges that he uses a 
topical solution, his pseudofolliculitis barbae does not 
require immune suppression and, when treated, does not 
involve 20 percent of his body or even 20 percent of all of 
the affected areas.  In this regard, the Board points out 
that he had only a few perifollicular papules on his anterior 
neck in the beard area, when most recently examined, and a 
small scar on his right cheek.  Thus, his symptoms most 
closely fit within the criteria for the currently assigned 
10 percent disability evaluation.

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his pseudofolliculitis barbae, including 
any effects his skin disorder has on his earning capacity and 
his ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 
(2004).  However, the Board finds that there is no basis for 
a higher rating, as the evidence does not show his 
pseudofolliculitis barbae has caused in any discrimination in 
his employment or daily activities (those involving his 
religion or otherwise).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his 
pseudofolliculitis barbae, standing alone, causes marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  Rather, it appears from 
the record that he has not required any hospitalization or 
prolonged treatment for this condition.  So there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  
See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, on either a schedular 
or extra-schedular basis, so the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating higher than 10 percent for 
pseudofolliculitis barbae is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


